Title: To Thomas Jefferson from Charles Willson Peale, 11 October 1801
From: Peale, Charles Willson
To: Jefferson, Thomas


Dear Sir
Museum Octr 11th. 1801.
Your favour of the 29th. July I did not receive until I had reached the place of bones, when I should have been pleased to have answered it, had it been possible or proper to have taken my attentions from engagments so earnest & constant. The use of a powerful Pump might have saved me 50 or 60 Dollars expence, but perhaps the obligation to return one belonging to the Public in a limited time, might not have been altogather convenient—for, contrary to my expectation my stay was longer, and labours much greater than I had contemplated when I planed the Journey. Accept my thanks for your intention to serve me, and permit me to give a short account of my progress and success.
I carried with me up the north river one common Pump and contemplated getting others, or devising such other means, on a review of the grounds ajacent to the Morass, as might then appear best.
The field bordering on the Morass where the Bones were found, being covered with Grain on my former Visit, prevented me from seeing a Bason which seemed to be formed exactly for my purpose; Sufficiently large to receive all the water in the ponds where the Bones lay, not more than 100 feet distant. When I ascended a nole of the stubble field and discovered the Bason, The Idea instantly occured of a chain of Buckets carried round an axis, pouring the lifted Water into a Trough communicating to the Bason.
The Power of raising the weight of which, Obtained by a wheel of 20 feet diameter, of a width for men to walk within, as a Squirril in a Cage.
This design was soon executed in the simplest manner, the Buckets made of boards nailed togather, suspended between two ropes tyed into a great number of knots, to prevent their sliping in the Pully—a strong Rope served as a band to drive the axis, for carrying the Buckets. This Machinery, when mooved by 2 or 3 men walking slowly, raised, according to a moderate calculation, 1440 Gallons of Water every hour, and thus I was enabled to emty the Ponds and keep them free of Water, while the men remooved the Mud.
This we conceived was an important object, as the Water came from powerful springs, so intensely cold, as rendered it almost impossible for men to bear the effect of it for any length of time.
Having accomplished this part of the labour, we supposed on remooving the Mud and uncovering the Bones, we should see how they lay, and take them up leisurely—however the task was not so easy, and other difficulties came upon us; the banks, after the support of the Water was remooved, cracked and mooved forward, and obliged us to drive Piles &c.
The obtaining all the bones belonging to one Animal was an important object and therefore I neither spared labour nor expence, yet the great debth of the Morass, with a bottom descending in an Angle of 45 degrees, some of the large Bones after being disjointed by the farmers when they made their rude attemps to pull them up, have as I suppose slid forward into the deep parts of the Morass—for I could not get the second Tusk and a Femur. Yet I was so fortunate as to find so many pieces of the Tusk which was broken and part of it taken up before, that the size and form is accurately assertained—the length nearly eleven feet, very much curved; nearly to a semi-circle, with a moderate spiral—The form beautiful as infinite varied circles & spirals can make it. Although I could not get all the Bones of the feet, yet with the number in possession, and carving some counter parts, I have now nearly compleated them before and behind—by which a knowledge of its feet is now obtained. Several pieces which I got of the under Jaw, prooved that it was broken so much as to loose its Value, and although I got many pieces of the upper head, and shall put all togather in the most careful manner, yet the form of the skull will be deficient. I obtained a part of the Sternum or breast bone; all the Vertebraes, and part of the os Sacrum, all the ribs—a Tibia & fibula or lower part of the hind leggs which was wanting before—besides many small pieces of bones, which carfully put togather, with some inconsiderable additions of Carved pieces, will render this a tolerable compleat Skeleton. Being disappointed of getting all I wanted of this first Skeleton, I determined to try some other morasses, where some few bones had before been found, I went to a Morass 16 miles distant, from this, only three Ribs had been taken up—Here I obtained 43 bones of the feet, 10 tail bones, 2 Tusks, many Ribs, some Vertebres, and a Blade bone.
I found these bones scattered in every direction, and some of them buried between large stones, & even under them, tho’ the Stones that covered them were not large. After diging about 40 feet square, and spending about 8 or 9 days of several mens labour—I went to another Morass, 5 miles furthur where several bones had been taken up—but as no part of the Head had been found, my hopes were particularly to obtain that part. Here I found the Bones more scattered than at the last place—This part of the Morass was not so deep as those I had explored before. After finding a number of ribs and some few bones of the feet—and having dug up manure to a very considerable distance round, in the moment when dispairing of getting any more bones, and thinking to discharge the labourers—By means of a spear which we used, we luckily discovered other Bones—which uncovered prooved to be a fore leg, beneath which was an intire under Jaw not a part deficient, except one of the lesser grinders, which appears to have been lost while the Animal lived. here also we found part of a foot. from this spot to where we found the heal of the hind foot measured 82 feet. After exploring in every direction, at last found the upper head, but in such total decay, that no part would hold togather except the enamel of the Grinders, and that part which joins the neck. The place the Skull once occupied appeared to be a little blacker than other parts of the mud—The form in part was discoverable, although all was converted into manure—yet it would seperate & shew the rounded parts.
All the Morasses where these Bones have been found, have marly Bottoms. Bones found in the whitest shell-marle, are most perfect, those parts found in a bluesh coloured marle, less so, and bones found in the black marles, generally in total decay.
The experience I have had, enables me to judge with certainty; several bones we have found, exhibits these facts in the clearest point of view. The Shell-marle it is probable possesses much anticeptic qualities—The Spring water is also essential to the preservation of the bones—I have brought specimens of the several strata where these Bones are found, and Doctr Woodhouse has promised to analize them for me.
When I undertook this journey, I was under considerable apprehension of subjecting myself to putrid or bilious fever—by exposing to a hot Sun, a great quantity of rotten Vegetables, also with the addition of much stagnant Water—and although the weather was extremely hot, and some of the morasses and Ponds were surrounded by woods that prevented the passage of the winds, yet we enjoyed good health, perhaps the precautions I used in a great measure guarded our health—but I am much inclined to beleive, that those morasses are not so unhealthy as many people have immagined—For many Gentlemen of that Country marveled how I could enjoy health undergoing such fateague. The Bones found in that country are not petrefied like many found on the ohio, yet in the vicinity of those morasses we found immense quantities of Petrefactions of Shells and even nuts—and what I thought extraordinary near the last place we explored, we found a considerable quantity of petrefied corals, some of which are large. I do not find any Saltness in the taste of substances found in these morasses, but on the contrary, the Water which we took from the Springs was the most pure and agreable that I ever meet with; it was so clear as not to impede the sight of the bottom of the deepest Vessel that held it.
When we take a view of the mountains through which the north River passes, the Idea naturally occurs, that probably once those waters were damed up by those Mountains, and thuse formed a great Lake from thence to the Shawangunk mountain, such I find has been the oppinion of many.
As my wheel buckets and other Machinery excited the curiosity of all the people of that part of the country, I was visited by crouds of all sexes and ages. Among the croud one day I observed a venerable old man, upon enquiry I found he was a native & Inhabitant of the neighbourhood, that he was also inteligent, and a man of veracity—He told me that he was well aquainted with the Indians before they left that part of the Country—That those Indians had a tradition among them, which was particularly told him in 1754 by an Inteligent Indian (John Paulen) about 50 or 60 years of age—That formerly the whole of the land between the Shawangunt mountain and the north River, was covered with Water, that when the water subsided, it left large Ponds in many places, and that these Ponds gradually dried up and became morasses. The general appearance of the lands in the neighbourhood of these morasses favour such an opinion, they are in small round hills, as if thrown into those forms by the agitation of Waters.
But to leave conjectures, and return to the Bones, The quantity we collected at the two last explored Morasses, with those that had been before taken, which we have also obtained, will enable my son Rembrandt by the aid of his Chizil to carve in wood all the deficiences in order to compleat a second Skeleton, with which he hopes to pay his expences of traveling into Europe. He has long wished to improve his talents in painting, and I am happy to have it in my power to aid him, more especially as by the Exhibition of it, there is a chance of his making something handsome and at the same time to make an exchange of the duplicate subjects I possess, for those of Europe, yet wanting in my Museum, besides settling a good and sure correspondence for a reciprocal exchange of Natural Subjects—It is supposed that a great deal of money may be made in London & Paris with such a Skeleton, but I am taught not to be so sanguine in my expectations—If he can meet all his expences, and take the Portraits of distinguished charactors in the large Cities of Europe, and gain more knowledge with a small addition to his Purse, it will be well. The first Skeleton might soon be erected in the Museum, but the necessity of keeping it apart until my Son has made up the deficiences of the 2d Skeleton, will be a cause of some delay.
Doctr Wistar has been so obliging as to aid me with his knowledge in the disposition of the bones, and he is now determining the enalegy of the feet of this Animal & the Elephant.
Having now given a detail of what I conceive to be the most interesting on this occasion, I shall only add, that it is my intention to explore other places, as soon as I have leisure, and season and opportunity shall be most favorable. Having borrowed some money from the Philosophical Society, which with what I collected elsewhere, was sufficient to pay all my expences, this I am fully satisfied, will be returned to me as soon as the exhibition of this Skeleton is opened, when I shall be enabled to fulfill all my engagments. Therefore with the present prospect it is not necessary to gain other pecuniary aid—my Museum under its present Visitations, supplies the common exigences of the family, and a little more by our frugality, to enable me to pursue some of my plans of improvements that are not very expensive, therefore permit me to return you my most cordial thanks for your kind intention of serving your much obliged friend and Humble Servant
C W Peale
PS. Having made a Petition to Spain, some months ago, for liberty to collect subjects of Natural History in South America. The Spanish Minister called on me yesterday, to inform me that he had his orders to permit me to explore all South America, and also to defray the expence of Cariage of those articles intended for the Cabinet of Madrid.
